             Case 1:16-cv-02362-RA-KNF
                   Case 19-395, Document Document  348 Filed
                                         38, 06/20/2019,     06/20/19
                                                         2591233, Page1Page
                                                                        of 1 1 of 1



MANDATE                                                                                        S.D.N.Y. – N.Y.C.
                                                                                                     16-cv-2362
                                                                                                      Abrams, J.

                                 United States Court of Appeals
                                                           FOR THE
                                                  SECOND CIRCUIT
                                                  _________________

                   At a stated term of the United States Court of Appeals for the Second
     Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
     in the City of New York, on the 26th day of April, two thousand nineteen.

     Present:
                       Amalya L. Kearse,
                       Rosemary S. Pooler,
                       Richard C. Wesley,
                             Circuit Judges.                                                         Jun 20 2019


     In Re: Wilfredo Torres,
                                         Petitioner.

     -------------------------------------------------------------------              19-395

     Wilfredo Torres,
                                         Petitioner,
                       v.

     Bellevue South Associates LLP, et al.,

                                         Respondents.


     Petitioner, pro se, has filed a petition for a writ of mandamus seeking the removal of the judge
     presiding over his district court proceedings. Additionally, Petitioner moves for leave to proceed
     in forma pauperis. Upon due consideration, it is hereby ORDERED that the motion for leave to
     proceed in forma pauperis is GRANTED for the purpose of filing the mandamus petition. It is
     further ORDERED that the mandamus petition is DENIED because Petitioner has not
     demonstrated that he lacks an adequate, alternative means of obtaining relief, that his right to the
     writ is clear and indisputable, or that granting the writ is appropriate under the circumstances.
     See Cheney v. U.S. Dist. Ct. for D.C., 542 U.S. 367, 380–81 (2004).

                                                           FOR THE COURT:
                                                           Catherine O’Hagan Wolfe, Clerk of Court




MANDATE ISSUED ON 06/20/2019
